DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed December 11, 2019.  Currently Claims 1-18 are pending.  Claims 1, 17 and 18 are the independent claims.

Notice of Pre-AIA  or AIA  Status
Specification
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: System and Method for Determining the Price of Pre-Owned Camera Equipment Based on Supply/Demand Offers Utilizing a Trained Machine Learning Model.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 17 and 18, the claims are directed to the abstract idea of price determination. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, price determination (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to calculating a price for a target product (e.g. camera), wherein price determination is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the step of “calculating”, “recite functions of the price determination are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions. The intended purpose of independent claims 1, 17, and 18 appears to be determine a price for a product based on an assessment (e.g. condition) of the product and supply/demand for that product.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the additional limitations of generic computer elements: processor, recording medium and calculation unit (software).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim Alice, 573 

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed step of calculating a current price of a target product all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a processor, recording medium and calculation unit (software) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application. The generic memory, processor and calculating unit are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field 
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-16, the claims are directed to the abstract idea of price determination and merely further limit the abstract idea claimed in independent claims 1, 17 and 18.  
Claim 2 further limits the abstract idea by limiting the supply/demand data to buy/sell order information (a more detailed abstract idea remains an abstract idea).  Claim 3 further limits the abstract idea by limiting the supply/demand information to rental information (a more detailed abstract idea remains an abstract idea).  Claim 4 further limits the abstract idea by calculating a current renal price (a more detailed abstract idea remains an abstract idea).  Claim 5 further limits the abstract idea by limiting the product to one of a camera or lens or musical instrument or audio instrument (a more detailed abstract idea remains an abstract idea).   Claim 6 further limits the abstract idea by determining an assessment rank for the product (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea by limiting the product of one of a camera or lens or musical instrument or audio instrument and the assessment is based on an image taken with the product (a more detailed abstract idea remains an abstract idea).  Claim 9 further limits the abstract idea by determining the product type based on image meta data (a more detailed abstract idea remains an abstract idea).  Claim 10 further limits the abstract idea by limiting determines the assessment based on a learned model (a more detailed abstract idea remains an abstract idea).  Claim 11 further limits the abstract idea by determine assessment based on an input usage status (a more detailed abstract idea remains an abstract idea).  Claims 12-16 further limit the abstract idea by display data (supply/demand, price, product type, etc.) (insignificant post-solution activity, data output).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-18, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known 
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 11, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Librizzi et al., U.S. Patent Publication No. 2017/0228676.

Regarding Claims 1, 17 and 18, Librizzi et al. discloses an information processing system and method comprising:
A current price calculation ‘unit’ (processor; Figure) calculating a current price of a target product;
Wherein the current price calculation unit calculates the current price of the target product on a basis of an assessment rank (rating, score, grade) of the product determined (Paragraphs 61, 84, 93; Table 1) and supply/demand information regarding a transaction of a product that belongs to an assessment rank that is same as the assessment rank of the target product (Paragraphs 66, 67, 85, 89, 90) and had a product type that is the same as the product type of the target product (Paragraphs 61, 66, 67, 89).


Regarding Claim 2, Librizzi et al. discloses a system and method wherein the supply/demand information includes at least seller and buyer order information (Paragraphs 66, 67, 85, 89, 90); and the processor/calculation unit dynamically calculates at least a current sales price of the target product (Paragraphs 84, 85, 104).

Regarding Claim 5, Librizzi et al. discloses a system and method wherein the target product includes a product which generates or reproduces content (Abstract; Paragraphs 6, 7).

Regarding Claim 6, Librizzi et al. discloses a system and method wherein the product is at least ONE of a camera (Paragraph 6) OR a lens OR a musical instrument OR an audio instrument (Paragraphs 6, 7).

Regarding Claim 7, Librizzi et al. discloses a system and method further comprising an assessment (inspection, evaluation, etc.) unit determining the assessment rank of the target product (Paragraphs 14, 16, 52, 58-61).

Regarding Claim 11, Librizzi et al. discloses a system and method further comprising determining the assessment rank of the target product on a basis of an input usage status of the target product (Paragraphs 60, 66, 74, 82).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Librizzi et al., U.S. Patent Publication No. 2017/0228676 as applied to claims 1, 2, 17 and 18 above, and further in view of Carter et al. U.S. Patent Publication No. 2003/0074391.

Regarding Claim 3, while determining rental prices for products is an old, well-known and very common business practice (e.g. rent text books vs. buy text books – see at least Ahsan, U.S. Patent Publication No. 2018/005315) Librizzi et al. does not disclose rental information as claimed.  

Carter et al., from the same field of price determination, discloses a system and method wherein the supply/demand information includes at least a rent and rent-out (rental rate activity, sublet) order information (Paragraphs 16, 18, Claims 16, 18) and a processor that calculates at least a current rental price of a target product (Paragraphs 22, 127; Claim 22; Figures 14, 17).



Regarding Claim 4, Librizzi et al. does not disclose calculating a rental price as claimed.

Carter et al., from the same field of endeavor of price determination, discloses a system and method further comprising dynamically calculating a current rental price of a target product on a basis of a current sales price of the target product (Paragraphs 22, 127; Claim 22; Figures 14, 17).

Regarding Claim 12, Librizzi et al. does not disclose displaying transaction data as claimed.

Carter et al., from the same field of price determination, discloses a system and method further comprising a display control unit controlling a user interface that enables a product transaction for each product type and assessment rank (Figures 6, 17, 21, 25).

Regarding Claim 13, Librizzi et al. does not disclose displaying supply/demand data as claimed.

Carter et al., from the same field of price determination, discloses a system and method wherein a display control visualizes the supply/demand data information by product type and the assessment rank and displays the supply/demand information on the user interface (Figures 6, 17, 21, 25).

Regarding Claim 14, Librizzi et al. does not disclose displaying supply/demand data as claimed.

Carter et al., from the same field of price determination, discloses a system and method wherein a display control visualizes the supply/demand data information by transaction type and displays the supply/demand information on the user interface (Figures 6, 17, 21, 25).

Regarding Claim 15, Librizzi et al. does not disclose displaying supply/demand data as claimed.

Carter et al., from the same field of price determination, discloses a system and method wherein a display control visualizes the supply/demand data information on a basis of an input transaction price (Figures 6, 17, 21, 25).

Regarding Claim 16, Librizzi et al. does not disclose displaying supply/demand data as claimed.

Carter et al., from the same field of price determination, discloses a system and method wherein a display control dynamically controls display of the statistics information regarding a current price of a product the user has (Figures 6, 17, 21, 25).

Further regarding Claims 12-16, the specific data displayed (supply/demand, product transaction, etc.) merely recites non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data displayed.  Further, the structural elements remain the same regardless of the specific data displayed.  Thus, this descriptive material will not distinguish the see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

	



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Librizzi et al., U.S. Patent Publication No. 2017/0228676 as applied to claims 1, 17 and 18 above, and further in view of Bordeleau et al., U.S. Patent No. 10,339,509.

Regarding Claim 8, Librizzi et al. discloses that the target product includes at least ONE of a camera (Paragraph 6) OR a lens OR a musical instrument OR an audio instrument (Paragraphs 6, 7), as discussed above.

Librizzi et al. does not disclose determining the assessment rank (e.g. condition, quality, etc.) of the target product on a basis of an image taken with the target product as claimed.

Bordeleau et al., from the same field of endeavor of price determination, discloses determining an assessment (condition, quality, etc.) of a target product (e.g. camera) on a basis of an image taken with the target product (Column 17, Lines 48-56).

It would have been obvious to one skilled in the art that the system and method as disclosed by Librizzi et al. would have benefited from assessing the product based on images taken with the product in view of the disclosure of Bordeleau et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Librizzi et al., U.S. Patent Publication No. 2017/0228676 in view of Bordeleau et al., U.S. Patent No. 10,339,509 as applied to claim 8 above, and further in view of Bowles et al., U.S. Patent No. 10860990.

Regarding Claim 9, Librizzi et al. does not disclose determining meta data from an image taken by the target product as claimed.

Bowles et al., from the same field of price determination, discloses a system and method further comprising specifying the product type of the target product on the basis of metadata included in the image (e.g. EXIF data; Figures 11, 12; Column 28, Lines 54-68; Column 29, Lines 1-16).

It would have been obvious to one skilled in the art that the system and method as disclosed by Librizzi et al. and Bordeleau et al. would have benefited from determining the type of product from image metadata in view of the disclosure of Bowles et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Librizzi et al., U.S. Patent Publication No. 2017/0228676 in view of Bordeleau et al., U.S. Patent No. 10,339,509 and Bowles et al., U.S. Patent No. 10860990. s applied to claim 9 above, and further in view of  Cirannek et al., U.S. Patent Publication No. 2016/0092849.

Regarding Claim 10, Librizzi et al. does not disclose a learned model as claimed.

Cirannek et al., from the same field of endeavor of price determination, discloses a system and method further comprising determining with an input image the assessment rank of the target product on a basis of a learned model by using a machine learning algorithm (Paragraphs 17, 20, 42).

It would have been obvious to one skilled in the art that the system and method as disclosed by Librizzi et al., Bordeleau et al. and Bowles et al. would have benefited from determining the type of product from image metadata in view of the disclosure of Cirannek et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623